UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-6762


SHAHID L.A. MAJID, a/k/a Arthur R. Moseley,

                    Plaintiff - Appellant,

             v.

DR. CASSANDRA MEANS, Regional Dir.; SHERISSE D. BIRCH, CCC; DHO
FRANCINE BACKMAN; WARDEN RANDALL WILLIAMS; ASSOC.
WARDEN MARTELL; SCDC; IGB SHERMAN ANDERSON,

                    Defendants - Appellees,

             and

IGB JOHN DOE,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:19-cv-01937-MGL)


Submitted: November 23, 2021                              Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Shahid L.A. Majid, Appellant Pro Se. Elloree Ann Ganes, HOOD LAW FIRM,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shahid L.A. Majid, a South Carolina prisoner, seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and granting Defendants summary

judgment in Majid’s 42 U.S.C. § 1983 civil rights action, as well as denying his request for

injunctive relief. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered the underlying judgment on March 25, 2021. Shahid’s

proof of service reflects that Shahid filed the notice of appeal on April 27, 2021—the day

he tendered it to prison officials for mailing to the court. See Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988). Thus, Shahid filed the notice of appeal the

day after the 30-day appeal period expired. Because Shahid failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



                                              3